s. § -.: :-

 

APR 16 2019
C|er.k, U S District Court
IN THE UNITED STATES DISTRICT COURT °'S"'°éfl?i'n"§§"'a"a
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION

WBI ENERGY TRANSMISSION,
INC., CV 18-172-BLG-SPW

Plaintiff,
vs. ORDER RESETTING

PRELIMINARY PRETRIAL

Easement and Right-of-Way Across: CONFERENCE

TownshiD 5 South, Range 26 East
Section 9: Nl/ZSEl/4

In Big Hom Couhty, Montana,
Consisting of Approximately .0125
Acres,

LAWRENCE FALLS DOWN,
RANDY FALLS DOWN, STEVEN
FALLS DOWN, LARRY LEE FALLS
DOWN, VAN WADE FALLS
DOWN, UNITED STATES OF
Al\/[ERICA, and UNKOWN
OWNERS,

Defendants.

 

 

Upon the Court’s Own Motion,

lT lS HEREBY ORDERED that the preliminary pretrial conference
presently set for Thursday, April 18, 2019, at 1:30 p.rn. is VACATED and
RESET for Friday, April 19, 2019 at 9:30 a.m.

FURTHER, the conference Will be conducted in accordance With Fed. R.
Civ. P. 16 and 26(f) and Local Rules l6.l, 16.2, and 26.1. Counsel may appear
telephonically by following these steps:
Dial: l-877-336-1828
Enter access code: 5803070#

Press: #
Speak your name at the tone

.UOPU.>

The Clerl< of Court is directed to notify all counsel of the making of this
Order.

DATEDrhiS Lé\f£§@mprn, 2019. ,

/sUsAN P. WATTERS
United States District Judge

